Respondent Rosalie Aberman, her attorney and the attorney for appellant in the above-captioned matter, have agreed, by stipulation dated December 18, 1975, to modify the order of this court in the above-captioned matter dated December 16, 1975 by adding thereto a decretal paragraph stating that all provisions of the parties’ separation agreement dated August 2, 1973, with respect to the rights of visitation, shall continue in full force and effect. Respondent further agreed to accept service of the modified order by certified mail. In accordance with the foregoing, the order of this court dated December 16, 1975 is modified in accordance with the stipulation of December 18, 1975. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.